UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 7, 2011 KENT FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 1-7986 75-1695953 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 7501 Tillman Hill Road, Colleyville, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (682) 738-8011 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On December 7, 2011, Kent Financial Services, Inc. (the “Company”) entered into an amended employment agreement with Paul O. Koether.Paul O. Koether has resigned as Chairman, Chief Executive Officer and as a Director of the Company and all of its subsidiaries effective December 7, 2011, but will continue as Director of Corporate Development at an annual salary of $120,000 effective December 7, 2011. Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On December 7, 2011, the Board of Directors of the Company implemented an expense reduction program which, among other things, authorizes initiating action to delist the Company’s common stock from NasdaqCM.It is expected that the delisting will occur prior to December 2011; however, the exact date is not known.Management anticipates that the Company’s common stock will trade on the Pink Sheets; however, no arrangements have been made at the date of filing.The Company will file an additional Form 8-K when the delisting date is finalized and informing investors of where the Company’s common stock will be traded. Item 5.01 Changes in Control of Registrant On December 7, 2011, Paul O. Koether renounced the appointment as proxy for 750,000 shares of the Company’s common stock owned by Jennifer S. Healey.The proxy was originally granted on February 25, 2009.As a result, Mr. Koether and Ms. Healey will be the beneficial owners of 23.94% and 41.04%, respectively, of the Company’s outstanding common stock. The Company is not aware of any arrangements or understandings between Mr. Koether and Ms. Healey with respect to the election of directors or other matters. Ms. Healey is the spouse of Bryan P. Healey, Chairman, Chief Executive Officer and Chief Financial Officer of the Company and the daughter of Mr.
